DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are currently pending. Claims 1-6 have been amended as per Applicant’s amendment filed 04 May 2021.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a device, system, and non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing but fails to teach the combination including the limitations of:
(Claim(s) 1) “receive translation information from the host device through the interface, the translation information indicating a relation between a logical address and one or more physical addresses … and divide the received computational command into a plurality of commands based on the region information and the received translation information by converting the first logical address into corresponding one or more physical addresses in accordance with the received translation information, each of the plurality of commands being a command associated with a respective subregion divided from the target region, the respective subregion having a data space equal to or less than the predetermined size”
Claims 5 and 6 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-4 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0053-0057, Fig. 1] of Applicant’s specification.
The prior art made of record, Yamashita (US 20100174951 A1) and Suzuki (US 20170308319 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 04 May 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.